ITEMID: 001-68770
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: BAKO v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Alojz Bako, is a Slovakian national who was born in 1938 and lives in Dolné Vestenice. He was represented before the Court by Mr I. Gažík, a lawyer practising in Prievidza.
On 16 August 1993 the applicant sued his employer for salary before the Prievidza District Court. On 6 September 1994 the applicant filed another claim for compensation for unpaid salary relating to a different period of time.
The above claims were dealt with in two separate sets of proceedings until 30 January 2004 when the District Court decided to examine them in a single set of proceedings.
Before the actions were joined on 30 January 2004, the District Court had held two hearings in the case concerning the applicant's action of 1993.
As regards the action filed in 1994, the District Court delivered a judgment on 14 September 1996. The Banská Bystrica Regional Court quashed that judgment on 6 February 1996. Subsequently the District Court ordered two expert opinions and took further evidence. On 30 September 1999 the District Court delivered an interim judgment acknowledging that the applicant's claim for compensation for salary was justified as regards the period from 1 February to 31 August 1994.
The defendant appealed and the file was submitted to the Trenčín Regional Court on 27 September 1999. At the end of April 2000 the Regional Court returned the file to the District Court, at the latter's request, for a decision on the applicant's request for an interim measure.
On 19 May 2000 the District Court issued an interim measure ordering the employer to pay a part of the salary to the applicant.
The file was sent to the Regional Court on 11 August 2000. Between 13 March 2001 and 27 April 2001 the file was again with the District Court for a decision on expert's fees. On 25 September 2001 the Trenčín Regional Court quashed the interim judgment of 1999. The file was returned to the District Court on 29 November 2001.
On 20 June 2002 the District Court dismissed a part of the action and discontinued the proceedings in respect of the claim for compensation relating to two periods in 1993 and 1994.
The applicant appealed and the file was submitted to the Trenčín Regional Court on 2 October 2002. On 27 January 2003 the applicant challenged the Regional Court judges. The objection was submitted to the Supreme Court on 10 February 2003 and, after the objection had been dismissed, the file was returned to the Regional Court on 18 February 2003.
On 18 March 2003 the Trenčín Regional Court quashed the first instance decision to discontinue the proceedings in respect of the claim relating to a specific period in 1994 and the relevant compensation. It further upheld the first instance finding that the applicant had no right to compensation for the period subsequent to 3 August 1994.
On 23 September 2003 the Supreme Court dismissed the applicant's appeal on points of law relating to the lower courts' refusal to dismiss a part of his claims. The Supreme Court's decision was served on the applicant on 7 November 2003.
On 30 January 2004, after it had joined both sets of proceedings brought by the applicant, the Prievidza District Court dismissed the outstanding claims. The applicant appealed. On 28 September 2004 the Trenčín Regional Court quashed the judgment of 30 January 2004. The proceedings are pending.
On 6 March 2000 the applicant filed a complaint to the Constitutional Court. He complained, inter alia, that his right to a fair hearing within a reasonable time as well as his right to peaceful enjoyment of his possessions had been violated in the above proceedings before the Prievidza District Court and the Trenčín Regional Court.
On 10 December 2003 the Constitutional Court declared admissible the complaint concerning the alleged violation, by the Prievidza District Court, of the applicant's right to a hearing within a reasonable time. It rejected the remainder of the applicant's constitutional complaint.
As regards the complaint under Article 1 of Protocol No. 1 relating to the fact that the employer had not paid the salary due to the applicant, the Constitutional Court noted that the issue fell within the jurisdiction of the general courts. It further noted that the proceedings complained of were still pending before ordinary courts and held that it could not prejudge the outcome of those proceedings. In this respect the Constitutional Court also pointed out that it could not take the role of ordinary courts and that its task exclusively consisted of supervising whether the results of interpretation and implementation of law by ordinary courts were compatible with the Constitution or the relevant international treaty.
The Constitutional Court further found that the applicant's complaint about alleged arbitrariness of the Trenčín Regional Court's decision of 25 September 2001 had been filed after expiry of the statutory two months' time-limit.
Finally, in its admissibility decision the Constitutional Court held that, despite certain delays, the period during which the Trenčín Regional Court had dealt with the case was not excessively long.
In a finding delivered on 5 May 2004 the Constitutional Court concluded that in the above proceedings the Prievidza District Court had violated the applicant's right to a hearing within a reasonable time.
As regards the applicant's action of 1993, the Constitutional Court held that the proceedings were not complex and that the applicant by his conduct had caused no particular delays. It found that the District Court had failed to effectively proceed with the case for more than 8 years.
As to the proceedings concerning the claim of 1994, the Constitutional Court held that the case was not complex and that the applicant, despite the fact that he had availed himself of his procedural rights, was not responsible for their overall length. It found several periods of inactivity imputable to the District Court and held that the overall length of the proceedings was excessive given the nature of the case.
The Constitutional Court ordered the Prievidza District Court to proceed with the case without further delay. It also granted the applicant 120,000 Slovakian korunas (SKK) as just satisfaction.
